Allowability Notice
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Petition
Applicant filed a petition for a late foreign priority document on 12/29/2021.  This decision on petition was mailed on 7/27/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant argued that the filtration that occurs in NAKAGAME is the separation of HWE from hydrolyzed lignocellulose material.  Therefore, the liquor that is screened is not HWE liquor as defined by the application.  The Examiner agrees that NAKAGME does not teach a filtering step of HWE liquor as claimed.  The examiner considered a combination with ROSENBERGER which taught the use of black liquor filters prior to evaporation [pg. 12 lines 17-25].  However, the evaporators used in NAKAGME were hydrolysis tanks which flashed steam.  These would not be expected have reduced heating capacity from clogging fibers like shell and tube/plate evaporators of the prior art of ROSENBERGER so the examiner found no reason to combine.  A second closest prior art is the newly cited reference DEMING.  DEMING taught hydrolyzing bamboo, extracting the hydrolyzed liquor and then combining with the black liquor (produced during pulping of said hydrolyzed bamboo) followed by evaporation and burning in a recovery boiler.  This reference could reasonably be combined with ROSENBERGER.  However, once the hot water extracted liquor is mixed with black liquor it would no longer be reasonably be considered HWE liquor “"HWE derived liquor" means the predominantly liquid-based component which is derived from a hot water or steam based process, using no or limited chemical additions, to cook wood material which produces a cooked mixture that mainly separates into at least two sub-products: (i) a fiber-enriched material and (ii) the HWE derived liquor“(because of the presence of significant cooking chemicals once mixed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748